Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 20, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "the center" in second line.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112, fourth paragraph, because it fails to further limit the claim(s) it depends from.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1,5,6,9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al (PG Pub 2011/0249215 A1).
Regarding claim 1, Jung teaches a light-emitting device, comprising: a light-emitting unit comprising an encapsulation substrate (210, fig. 25), a light-emitting chip (220, fig. 25) and an encapsulation (230), wherein the light-emitting chip and the encapsulation are disposed on the encapsulation substrate; and an optical layer (250 and 270) disposed on the light-emitting unit, the optical layer having a first region (251/252/253) overlapping the light-emitting chip but overlapping the encapsulation substrate in a top view direction of the light-emitting device and a second region 
Regarding claim 5, Jung teaches the light-emitting device as claimed in claim 1, wherein a thickness of the first region is greater than a thickness of the second region (fig. 20).  
Regarding claim 6, Jung teaches the light-emitting device as claimed in claim 5, wherein the optical layer has a multilayer structure, and more layers of optical layers are provided in the first region than in the second region (fig. 20).  
Regarding claim 9, Jung teaches the light-emitting device as claimed in claim 1, wherein the optical layer comprises a composite material comprising TiO2 (251/252, paragraph [0075]), SiO2, Nb2O5, Ta205, ZrO2, A1203, Y203, MgO, or a combination thereof.  

Claim(s) 1-4,14,16,18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (PG Pub 2017/0059937 A1).
Regarding claim 1, Kim teaches a light-emitting device, comprising: a light-emitting unit comprising an encapsulation substrate (21, fig. 16), a light-emitting chip (223, fig. 1) and an encapsulation (224), wherein the light-emitting chip and the encapsulation are disposed on the encapsulation substrate; and an optical layer (15) 
Regarding claim 2, Kim teaches the light-emitting device as claimed in claim 1, wherein the optical layer comprises a plurality of holes (151, fig. 1), and an area density of the plurality of holes in the first region is less than (paragraphs [0071][0072]) an area density of the plurality of holes in the second region.  
Regarding claim 3, Kim teaches the light-emitting device as claimed in claim 1, wherein the optical layer comprises a plurality of gaps, and widths of the gaps increase (paragraphs [0071][0072]) as being farther from the center of the optical layer.  
Regarding claim 4, Kim teaches the light-emitting device as claimed in claim 1, wherein the optical layer comprises a plurality of light blocking patterns (areas in 15 that are not holes 151, fig. 1), and an area density of the plurality of light blocking patterns in the first region is greater than (paragraphs [0071][0072]) an area density of the plurality of light blocking patterns in the second region.  
Regarding claim 14, Kim teaches the light-emitting device as claimed in claim 1, further comprising an encapsulation substrate (221, fig. 1), wherein the light-emitting chip and the encapsulation are disposed on the encapsulation substrate.  
Regarding claim 16, Kim teaches a light-emitting device (also see claim 1), comprising: a backlight unit (paragraph [0007]), comprising: a substrate (21, fig. 1); 6a light-emitting unit disposed on the substrate, and comprising an encapsulation substrate (221), a light-emitting chip, and an encapsulation; an optical layer (15) disposed on the light-emitting unit; and an optical film (11) disposed on the optical layer; and a display layer (liquid crystal display, paragraph [0059]) disposed on the backlight unit, wherein the light-emitting chip and the encapsulation are disposed on the encapsulation substrate, the optical layer has a first region overlapping the light-emitting chip in a top view direction of the light-emitting device and a second region not overlapping the light-emitting chip but overlapping the encapsulation substrate in the top view direction of the light-emitting device, and a transmittance of the first region is less than a transmittance of the second region; wherein sidewalls of the encapsulation substrate align with sidewalls of the optical layer. 
Regarding claim 18, Kim teaches a light-emitting device, comprising: a substrate (221 or 21, fig. 1); a light-emitting unit on the substrate, comprising: a light-emitting chip (see claim 1) disposed on the substrate; an encapsulation disposed on the substrate; an encapsulation substrate (16), wherein the light-emitting chip and the encapsulation (are disposed on the encapsulation substrate, and an optical layer disposed on the light-emitting unit, wherein the optical layer has a first region (see fig. 1 attached) overlapping 

    PNG
    media_image1.png
    590
    874
    media_image1.png
    Greyscale

Regarding claim 19, Kim teaches the light-emitting device as claimed in claim 18, further comprising a reflective layer (23, fig. 1), wherein the reflective layer and the light-emitting chip are disposed at an identical side (upper side) of the substrate (21).
Regarding claim 20, Kim teaches the light-emitting device as claimed in claim 18, further comprising a reflective layer (23, fig. 1, paragraph [0068]), wherein the reflective layer and the light-emitting chip are disposed on different sides of the substrate (221, .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1,7,8,11,13,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al (PG Pub 2018/0023784 A1).
Regarding claim 1, Tamura teaches a light-emitting device, comprising: a light-emitting unit comprising (comprising is open ended, which means the light-emitting unit can include other element such as 110A) an encapsulation substrate (120), a light-emitting chip (108, figs. 1 and 3) and an encapsulation (124, paragraph [0048]), wherein the light-emitting chip and the encapsulation are disposed on the encapsulation substrate; and an optical layer (102/104 and 130 are disposed on 110A of the light-emitting unit) disposed on the light-emitting unit, the optical layer having a first region (102) overlapping the light-emitting chip in a top view direction of the light-emitting device and a second region (104) not overlapping the light-emitting chip but overlapping the encapsulation substrate in the top view direction of the light-emitting device; wherein a transmittance of the first region is less than a transmittance of the second region (104 has lower reflectivity than 102, paragraph [0042], which means higher transmittance).
Tamura does not teach sidewalls of the encapsulation substrate align with sidewalls of the optical layer. 
It would have been obvious to the skilled in the art before the effective filing date of the invention to make sidewalls of layer 130 to align with, or not align with, those of substrate 120, for the reasoning of obvious to try set forth in KSR: "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 7, Tamura teaches the light-emitting device as claimed in claim 1, wherein the optical layer comprises a metal material (aluminum in aluminum oxide, paragraph [0041]).  
Regarding claim 8, Tamura teaches the light-emitting device as claimed in claim 7, wherein the metal material comprises Ag, Al (paragraph [0041]), Au, Ni, or a combination thereof.  
Regarding claim 11, Tamura teaches the light-emitting device as claimed in claim 1, wherein the light-emitting unit further comprises another light-emitting chip (another 108, figs. 1 and 3).  
Regarding claim 13, Tamura teaches the light-emitting device as claimed in claim 1, further comprising a light guide layer (130, fig. 1E, paragraph [0038]) disposed between the light-emitting unit and the optical layer.  
Regarding claim 15, Tamura teaches the light-emitting device as claimed in claim 1, wherein the light-emitting chip has a first electrode layer and a second electrode layer (128/126A/126B, fig. 3, paragraphs [0050][0065]).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (PG Pub 2011/0249215 A1) as applied to claim 1 above, and further in view of Cich et al (PG Pub 2015/0155439 A1).
Regarding claim 10, Jung remains as applied in claim 1 above.
Jung does not teach the optical layer is a distributed Bragg reflector.  
In the same field of endeavor, Cich teaches a distributed Bragg reflector can achieve high-reflectivity at a specific wavelength (paragraph [0486]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the optical layer a distributed Bragg reflector, for the benefit of achieving high-reflectivity at a specific wavelength.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al (PG Pub 2018/0023784 A1).
Regarding claim 12, Tamura remains as applied in claim 11.
Fig. 1 does not teach the another light-emitting chip and the light-emitting chip emit different color lights.
Paragraph [0070] teaches the number of light-emitting chips and their colors can be chosen depending on their application.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the another light-emitting chip and the light-emitting chip to emit different color lights, for the known benefit of providing a light-emitting device that could emit different-color lights.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (PG Pub 2017/0059937 A1), as applied in claim 16, further in view of Tamura et al (PG Pub 2018/0023784 A1).
Regarding claim 17, Kim remains as applied in claim 16.
Kim further teaches a wavelength conversion layer (phosphor layer 224, fig. 1, paragraph [0061]).
Kim does not teach the wavelength conversion layer is disposed on the optical layer.
In the same field of endeavor, Tamura teaches a backlight unit comprises a wavelength conversion layer (140, fig. 1C, paragraph [0062]) disposed on the optical layer.  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to substitute the wavelength conversion layer in Kim for that in Tamura to perform the same function of converting the light into a different color.  See MPEP 2143 B under” Simple Substitution of One Known Element for Another To Obtain Predictable Results” and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Response to Arguments
Applicant's arguments filed February 20, 2022 have been fully considered but they are not persuasive. See rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899